     Case 1:20-cv-03677-LGS-KHP Document 123 Filed 12/14/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                                                                 12/14/2020
 MOJO NICHOLS, SUSAN BREWSTER,
 DUANE DEA, MARYANNE DERACLEO,                           No. 20 Civ. 3677 (LGS) (KHP)
 KAREN KELLY, REBECCA RICHARDS,
 JENNIFER SELLERS, and STACY SPENCER,
 Individually and on Behalf of All Others Similarly      INFORMAL DISCOVERY
 Situated,                                               ORDER
                               Plaintiffs,
                       v.
 NOOM, INC., ARTEM PETAKOV, and
 JOHN DOES 1 to 5
                               Defendants.


       The Court having considered the positions of the parties, IT IS HEREBY

ORDERED that Plaintiffs and Defendants will conduct all informal discovery in this matter

according to the following protocol:

       1.     Any subpoenas issued in this matter shall be in compliance with the notice

requirements set forth in Federal Rule of Civil Procedure Rule 45.

       2.     Plaintiffs may conduct informal discovery with former Noom employees and

independent contractors whose contract has expired (“Former Employees”) who are not

represented by counsel.

       3.     All witnesses who are represented by counsel shall be contacted solely

through counsel.

       4.     All parties are free to interview any Former Employee who is not

represented by counsel, provided that the requesting party does not exert undue influence

on the Former Employee and advises the Former Employee prior to any substantive

communication that:
     Case 1:20-cv-03677-LGS-KHP Document 123 Filed 12/14/20 Page 2 of 4




                a) the requesting party is an attorney in this lawsuit, and specifies which

                   party they represent;

                b) the Former Employee is under no obligation to speak with counsel and

                   that any conversations are voluntary;

                c) the Former Employee should not disclose any Confidential or

                   Privileged Information (as those terms are defined in this Order); and

                d) the Former Employee is free to seek representation of counsel.

       5.       Any initial outreach for a Former Employee shall substantially be in the form

of Exhibit A.

       6.       The term “Privileged Information” means any attorney-client privileged

communication between the Former Employee and Noom’s attorneys or materials

prepared in anticipation of litigation during the employee’s employment with Noom.

       7.       The term “Confidential Information” means information about Noom that is

not generally known or available to the public and is used by Noom directly for business,

provides Noom with an economic advantage, and that Noom takes reasonable efforts to

protect from public disclosure. Some employees may have a confidentiality agreement

with Noom. Nothing in this Order shall be deemed to enlarge or diminish the employee’s

or Noom’s rights and obligations under such agreements.

       8.       Should any Former Employee inadvertently disclose Privileged or

Confidential Information as defined in this Order, the information shall automatically be

deemed protected by the parties’ Protective Order, and if Plaintiffs intend to use the

information, they shall promptly notify Noom of the inadvertent disclosure.

       9.       Noom has agreed not to and shall not solicit representation of Former

Employees for the purpose of preventing Plaintiffs from obtaining informal discovery from

                                               2
     Case 1:20-cv-03677-LGS-KHP Document 123 Filed 12/14/20 Page 3 of 4



those employees.

      10.    Compliance with this Order is consistent with Noom’s employee

Confidentiality Agreement, and informal discovery conducted consistent with this Order

shall not constitute a violation of the Confidentiality Agreement by any Former Employee.



SO ORDERED


Dated: December 14, 2020
                                               The Hon. Hon. Katharine H.
                                               Parker United States Magistrate
                                               Judge




                                           3
     Case 1:20-cv-03677-LGS-KHP Document 123 Filed 12/14/20 Page 4 of 4



                                          Exhibit
                                            A


Dear [former employee],


I am an attorney for [Plaintiffs/Defendant] in the matter entitled Nichols v. Noom, Inc. Your
name has come up in the course of discovery for this matter, and we would like to speak
with you regarding your work at Noom.


You should know that you are under no obligation to speak with us, and that you are
entitled to consult with an attorney before speaking with us. Your agreement to participate
in any interview is voluntary. If you decide to speak with us, you should also know that
you may not reveal any confidential or privileged information that you learned through
your employment at Noom. Confidential information generally is information that is not
known or available to the public and is used by Noom directly for business, provides Noom
with an economic advantage, and that Noom takes reasonable efforts to protect from
public disclosure, such as through confidentiality agreements. Privileged information
means any communication between you and Noom’s in-house or outside lawyers, or any
work that you did in anticipation of litigation at Noom.


Please let us know if you consent to an interview.




                                             5
